79 F.3d 1151
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Barbara R. BURNS, Appellant,v.AON CORPORATION, Appellee.
No. 95-3130.
United States Court of Appeals, Eighth Circuit.
Submitted March 18, 1996.Filed March 21, 1996.

Before FAGG, HENLEY, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Barbara R. Burns appeals the District Court's1 dismissal of her complaint for failure to prosecute.   Having reviewed the record and Burns's brief, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B. We also deny her motion to disqualify the district court judge, her petition for a writ of mandamus, and her "Appeal of Clerk's December 5 Order."


2
A true copy.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota